Exhibit 10.1

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release is made and entered into between
JOHN B. NANO ("Nano") and COMPETITIVE TECHNOLOGIES, INC. ("CTT").

WHEREAS, in or around September 13, 2010, Nano filed a demand for arbitration
with the American Arbitration Association (#12 166 00544 10) asserting claims of
breach of contract against CTT; and on or about August 15, 2011, the arbitrator
issued an Award in favor of Nano, which Award was corrected by the arbitrator on
or about September 1, 2011; and on or about December 19, 2011 Nano filed an
Application to Modify Order Pendente Lite; and on or about January 12, 2012 the
Connecticut Superior Court issued a judgment confirming the arbitrator's Award
and denying CTT's motion to vacate the arbitrator's Award;

WHEREAS, Nano and CTT desire to settle fully and finally all differences between
them, including but not limited to all claims either has or had against the
other;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and with the intent to be legally bound, Nano
and CTT hereby agree as follows:

1. Upon execution of this agreement and by the dates set forth below, CTT shall
pay

to Nano a settlement sum totaling $775,000.00, delivered in the forms described
below to his

attorney, Ethan Levin-Epstein, Esq., Garrison, Levin-Epstein, Chimes, Richardson
& Fitzgerald

P.C., 405 Orange Street, New Haven, CT 06511:

(a)

by bank wire transfer to be received no later than 12:00 p.m. (Noon) on

January 27, 2012, the amount of $491,666.67 made payable to "Garrison,
Levin-Epstein, Chimes Richardson & Fitzgerald, P.C., Trustee for John B. Nano."




by bank wire transfer to be received no later than 12:00 p.m. (Noon) on January
27, 2012, the amount of $258,333.33 made payable to "Garrison, Levin-Epstein,
Chimes Richardson & Fitzgerald, P.C. 1



(b)

by bank wire transfer to be received no later than 12:00 p.m. (Noon) on January
30, 2012, in the amount of $8,168.64 made payable to "Garrison, Levin-Epstein,
Chimes, Richardson & Fitzgerald, P.C, Trustee for John B. Nano" and in the
amount of $16,831.36 made payable to "Garrison, Levin-Epstein, Chimes,
Richardson & Fitzgerald, P.C." (Taxpayer ID [Confidential Information
Omitted]*).



2.

Except for CTT's payment obligation hereunder, John B. Nano hereby releases,
acquits, and forever discharges CTT and its current and former officers,
directors, employees, attorneys, agents, parent companies, subsidiaries (direct
or indirect), and affiliates, from any and all past, present or future claims,
rights, demands, remedies, actions, causes of action, suits, controversies,
debts, agreements, obligations, liabilities, sums of money, bills, costs, fees,
charges, expenses, losses and damages of any nature or kind, whether known or
unknown, contingent or fixed, whether in contract or in tort, at law or in
equity from the beginning of time until the date hereof.



3.

CTT and its current and former officers, directors, employees, attorneys,
agents, parent companies, subsidiaries (direct or indirect), and affiliates
hereby release, acquit, and forever discharge John B. Nano from any and all
past, present or future claims, rights, demands,

________________________________

1 The wire transfer information necessary to wire transfer funds to Garrison,
Levin-Epstein, Chimes Richardson & Fitzgerald, P.C. are as follows:




Account Name:

[Confidential Information Omitted]*

Account No:

[Confidential Information Omitted]*

Routing No:

[Confidential Information Omitted]*

Bank Name:

[Confidential Information Omitted]*

Bank Address:

[Confidential Information Omitted]*




*Confidential Information on this page marked “[Confidential Information
Omitted]*” has been omitted pursuant to a confidential treatment request, and
has been submitted separately with the Securities and Exchange Commission.




remedies, actions, causes of action, suits, controversies, debts, agreements,
obligations, liabilities, sums of money, bills, costs, fees, charges, expenses,
losses and damages of any nature or kind, whether known or unknown, contingent
or fixed, whether in contract or in tort, at law or in equity from the beginning
of time until the date hereof, provided, however, that this release does not
extend to Rustin Howard's claims described in the complaint that he has asserted
against John B. Nano in the United States District Court, Northern District of
Florida, in an action entitled Howard v. Nano [Civil Action No.
3:11-00366-MCR/CJK].



4.

Nano shall file a withdrawal of the pending Application to Modify Order Pendente
Lite after timely receipt of the payments described in paragraph 1, above.



5.

Nano agrees that he will not in any way disparage CTT, or any of its officers,
directors and employees, or make or solicit any comments, statements, or the
like to anyone that are derogatory or detrimental to the name or business
reputation of CTT, its officers, directors and employees. In the event that Nano
violates this provision, he acknowledges that CTT has the right to institute an
action against him for injunctive relief and damages. In any such action, the
prevailing party shall be entitled to recover his or its reasonable attorney's
fees and costs incurred in connection with the action. It is understood that the
rest of this Agreement and General Release would, nevertheless, remain in full
force and effect.



6.

CTT agrees that none of its officers, directors or employees will in any way
disparage Nano, or make or solicit any comments, statements, or the like to
anyone that are derogatory or detrimental to his name or business reputation. In
the event that CTT, or any of its officers, directors or employees violates this
provision, CTT acknowledges that Nano has the right to institute an action
against it or them for injunctive relief and damages. In any such











action, the prevailing party shall be entitled to recover his or its reasonable
attorney's fees and costs incurred in connection with the action. It is
understood that the rest of this Agreement and General Release would,
nevertheless, remain in full force and effect.



7.

This Agreement shall be governed by the laws of the State of Connecticut and may
be amended or modified only in writing executed by the parties.



8.

This Agreement sets forth the entire agreement between the parties pertaining to
the settlement of the dispute between them. This Agreement may be executed in
counterpart, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document.




/s/ John B. Nano

COMPETITIVE TECHNOLOGIES, INC.

JOHN B. NANO




Dated: 1/24/12

By: \s\ Johnnie D. Johnson, its duly authorized

representative




Title: CEO

Dated: 1/24/12









